Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150332                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ALAN JESPERSON,                                                                                         David F. Viviano
            Plaintiff-Appellant,                                                                      Richard H. Bernstein,
                                                                                                                      Justices
  v                                                                 SC: 150332
                                                                    COA: 315942
                                                                    Macomb CC: 2010-005127-NI
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 16, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the defendant adequately raised the
  affirmative defense of the one-year statute of limitations stated in MCL 500.3145(1)
  without explicitly describing it in its answer to the plaintiff’s amended complaint; (2) if
  not, whether the Court of Appeals erred in rejecting the plaintiff’s argument that the
  defendant waived the affirmative defense by pointing to the trial court’s authority to
  exercise its discretion to allow the defendant to amend its answer; and (3) if the defendant
  did not waive the statute of limitations defense, whether its payment of benefits to the
  plaintiff more than one year after the date of the accident satisfied the second exception
  to the one-year statute of limitations established in the first sentence of § 3145(1).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2015
           t0325
                                                                               Clerk